Citation Nr: 1711970	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the period beginning June 24, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), from June 24, 2009, to December 4, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from October 1965 to October 1968, including service in the Republic of Vietnam.  The appellant earned two Bronze Stars and the Combat Infantryman Badge.

In a final March 2008 rating decision, entitlement to service connection for PTSD was granted and an initial 30 percent rating assigned effective February 28, 2007.  The appellant's claim for entitlement to an increased rating for PTSD was received by VA on June 24, 2009.

This matter originally came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the September 2010 rating decision, the RO denied the appellant's claim for a rating in excess of 30 percent for PTSD.  The appellant filed a timely Notice of Disagreement (NOD) received in November 2010.  The RO issued a Statement of the Case (SOC) in March 2011.  The appellant filed a timely VA Form 9 received in April 2011.  The Board remanded the case in August 2012 for additional development, including a new VA examination.  After the new VA examination occurred, the RO issued a January 2013 rating decision which increased the evaluation of PTSD to 50 percent effective August 27, 2012.  The RO also issued a Supplemental Statement of the Case (SSOC) in January 2013.  In a June 2015 decision, the Board then granted entitlement to a rating of 50 percent for PTSD beginning June 24, 2009, the entire period on appeal.  The appellant then appealed to the Court of Appeals for Veterans Claims (Court).  The Court remanded the case to the Board in a June 2016 decision because it found that the Board failed to provide an adequate statement of reasons or bases for its rejection of favorable evidence.

Although the appellant was granted TDIU effective December 5, 2011, per Rice v. Shinseki, 22 Vet. App. 447 (2009) and AB v Brown, 6 Vet. App. 35 (1993), the Board will consider whether the appellant is entitled to TDIU from June 24, 2009, to December 4, 2011, the period on appeal in this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


FINDINGS OF FACT

1.  Throughout the appeal period, the appellant's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity; there was not occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total social and occupational impairment.

2.  The evidence is in equipoise as to whether the appellant's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from June 24, 2009, to December 4, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but not higher, for PTSD have been met or approximated for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  Affording the appellant the benefit of the doubt, the criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have been met from June 24, 2009, to December 4, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary to satisfy VA's duties to the appellant under the VCAA.  In a July 2009 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b) (1).  This letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Further, the appellant waived any VCAA notice errors in a letter from his representative received in December 2016.  AOJ review of newly-submitted evidence was also waived in this letter.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service treatment records, and all available and relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain, are associated with the claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3). 

The appellant has also been afforded adequate VA medical examinations in connection with his claim for a higher disability rating for PTSD.  The Board finds that the reports of these examinations provide the necessary medical opinions as well as sufficient findings for the pertinent schedular criteria.  38 C.F.R. § 3.159(c)(4)(C)(iii); see also Massey v. Brown, 7 Vet. App. 204 (1994).  

Moreover, neither the appellant nor his representative has argued that his service-connected PTSD has increased in severity since he was last examined for VA compensation purposes in August 2012.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not require VA to provide a new medical examination).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Applicable Law

A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

C.  Posttraumatic Stress Disorder

      i.  Rating Criteria

Under the rating criteria for mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

      ii.  Global Assessment of Functioning (GAF) Scores

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

E.  Total Rating Based on Individual Unemployability

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

III.  Analysis of Entitlement to a Rating in Excess of 50 Percent for PTSD

A.  Background

The appellant originally filed a claim for entitlement to service connection for PTSD which was received on February 28, 2007.  The RO granted service connection for PTSD in a March 2008 rating decision and assigned an initial disability rating of 30 percent, effective February 28, 2007, the date the claim was received.  The appellant's claim for an increased rating for his service-connected PTSD was received June 24, 2009, more than one year after the rating decision.  Thus, the claim before the Board is only for the time period of June 24, 2009, to the present.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

B.  Examinations and Other Evidence

In addition to his private examination in June 2010, the appellant was afforded three VA examinations.  These occurred in September 2010, March 2012, and August 2012.  The claims file also includes records from the appellant's appointments with mental health treatment providers, lay statements from the appellant, and records from the Social Security Administration (SSA).

      i.  June 2010 Private Examination

Of record is a June 2010 private psychiatric evaluation report.  In that report, it was noted that the appellant reported chronic sleep impairment in the form of nightmares, night sweats, insomnia, difficulty falling asleep, and difficulty staying asleep.  He reported that he had a hyperstartle response and that he avoided things that reminded him of his service in the Republic of Vietnam.  

He also described a markedly diminished interest in significant activities, particularly social activities relative to his past behavior.  He reported feelings of detachment and estrangement from others and noted that he was married, but that he and his wife had been apart a lot and that they tended to function better when separate from each other.  He reported that he had a very good relationship with his three children, but that they all lived in Pennsylvania near their mother while he primarily resided in South Carolina.  He noted that he experienced irritability and angry verbal outbursts.  He described marked concentration problems, which were evident during the interview.  

The appellant reported that he had an exaggerated startle response, was hypervigilant, often felt worthless, and experienced guilt over the things he did while serving in the Republic of Vietnam.  He described having suicidal thoughts and planned to kill himself with pills if he was ever put into a nursing home.  He reported having homicidal thoughts about a former co-worker.  The appellant reported that he experienced weekly anxiety attacks and that each attack lasted approximately 10-15 minutes.

The appellant described difficulties with anger control and stated that he "could have a quick temper" and that he "used to always want to fight," but also stated that these difficulties have been minimized due to his prescribed medication.

Upon mental status examination, the appellant was noted to be easily engaged in the current evaluation, although he was quite reticent regarding direct discussions of his military experiences.  His impulse control was noted to fall below normal limits given his history of angry outbursts and substance abuse.  His speech was normal, but his form of thought was remarkable for circumstantiality.  He had suicidal and homicidal ideation, but was lacking immediate intent.  His affect was labile, intermittently tearful, and generally intense.  He was oriented to person, place, and time.  His attention and concentration abilities appeared to fall below normal limits.  He did not exhibit any impairment in memory.

The examiner diagnosed PTSD, panic disorder, and depressive disorder, and assigned a GAF score of 38.  The examiner noted that all of the appellant's symptoms were as likely as not related to his service and that his prognosis was extremely guarded.

The examiner stated that "[t]here were some indications that [the appellant] presented himself in an extremely pessimistic manner, perhaps as a 'cry for help,' or an overly negative view of oneself and the world."

The examiner's opinions were based upon a clinical interview, an administration of the Minnesota Multiphasic Personality Inventory Second Edition (MMPI-2), and a review of the appellant's DD-214.

      ii.  September 2010 VA Examination

In September 2010, the appellant was afforded a VA examination.  At that time, the appellant reported that he had problems with anger and described himself as a loner.  He reported that he was not a social person and that he did not have the same feelings as other people; an example of such was his report that he did not feel sad upon hearing about tragedies.  He explained that he had nightmares about once per week and that he did not sleep in the same bed as his wife because he would sometimes wake up yelling and screaming.  He reported that he felt guilty about some of his deeds while serving in the Republic of Vietnam and reported avoiding things that reminded him of his service, including fireworks and war movies.  

The appellant reported that, when out in public, he preferred to have his back against a wall and reported that he startled easily.  He described being irritable and angry and noted that he had very little patience.  He explained that his mental health treatment and medication had been helping to alleviate some of his symptoms.  

The appellant reported that he alternated between living in Pittsburgh with his wife, near his children and grandchildren, and living by himself in South Carolina.  He reported that he was independent in all his activities of daily living.  He also noted that, when living in Pittsburgh with his wife, she did the housework and that a friend helped him with the housework in South Carolina.  The appellant reported that when he was living on his own in South Carolina, his wife called him every night to remind him to take his medication.  He reported that a typical day included waking up around 7:00 a.m., going to the beach, working on the computer, watching television, napping, and reading, and that he usually went to bed around 11:30 p.m.

The appellant stated that he had a close relationship with his children, especially since he had stopped using alcohol.

The appellant stated that he was depressed the previous winter and considered killing himself because he was alone and had too much time to think.  He stated that he had stopped taking his medication for some time during the winter but was unable to recall when he stopped his medication, for how long, or whether his increase in suicidal ideation coincided with his medication noncompliance.  The examiner noted that the severity of the appellant's reported symptoms during this time was not consistent with what appeared in the appellant's contemporaneous medical records.

Upon mental status examination, the appellant was noted to be dressed casually and neatly.  His grooming and hygiene were good, and he was oriented to person, place, and time.  He was alert and cooperative throughout the interview and his eye contact was fair.  His speech was fluent and intelligible and was of normal rate, rhythm, and volume.  There were no problems noted with language expression or comprehension.  His thought process was focused and his thought content was appropriate.  There were no impairments in communication or thought processes noted.  His mood was euthymic and his affect was tearful at times.  

The appellant denied suicidal ideation, intent, and plan; however, he noted that if put in a nursing home, he would purposefully overdose on pills.  He reported having thoughts of hurting others, but explained that he never would because he was afraid of getting caught.  He denied homicidal plan and intent as well as symptoms of mania.  He exhibited no evidence of hallucinations or delusions.  There was also no evidence of disorganized speech, disorganized behavior, or inappropriate or reckless behavior.  The examiner confirmed the diagnosis of PTSD and noted that the appellant's reported symptoms did not represent an increase in severity from his last VA examination.  The examiner assigned a GAF score of 65.

      iii.  March 2012 VA Examination

In March 2012, the appellant was afforded a second VA examination.  This examination was conducted by the same psychologist who conducted the appellant's September 2010 examination.  During this examination, the appellant reported that his relationship with his wife was strained, in part because he wanted to move to South Carolina and she did not.  He stated that his wife had accused him of infidelity and that they "just don't see eye to eye anymore."  

The appellant also stated that, in January 2012, he decided to give all of his guns to his son.  The only explanation he would provide was that he "just thought it would be better to get them out of the house."  The appellant stated that he hid one final gun but his wife found it.  He stated that he took the gun back from his wife and she told him, "You don't think I was going to hurt myself, do you?  I was going to shoot you."  The appellant stated that he felt she was serious; as a result, he left for South Carolina that night.  When he returned several weeks later, his wife acted like the confrontation had not occurred.

The appellant noted that he had friends in South Carolina and that he still enjoyed riding his motorcycle, although his neuropathy prevented him from being able to indulge in his other hobbies of bowling and golf.  The appellant stated that his occupational impairment was a result of his alcohol use.  He stated, "I'd like to work right now if I could," but was forced to retire because of the neuropathy in his feet.  He noted that he used to like to work by himself, but explained, "that's when I was drinking and I just didn't get along with people."  He lost time from work due to his alcohol use and he got caught drinking at work on three separate occasions.  He kept his job because "the union smoothed it over." 

Regarding his prescribed medication, the appellant stated that it "calms me down.  It helps me."  The appellant noted periods of medication noncompliance.  He stated that he drinks alcohol approximately one day per month.  On those days, he would stop taking all of his medications and would not resume taking them for approximately five days.

The appellant had seen a VA psychiatrist four times since his last VA examination for medication management and supportive therapy.  The psychiatrist's note from the appellant's September 2011 appointment, his final appointment before this VA examination, indicates that the appellant stated that his mood had improved: the appellant "explains 'this is the best I have been (mentally/emotionally) in years.'"  The appellant did not have any psychiatric hospitalizations since his last VA examination and denied a history of suicide attempts.

The appellant denied any legal problems since his last VA examination.  However, he stated he had one instance of aggressive behavior in January 2012 in which there was a physical altercation with a fellow member of a combat veterans' motorcycle association.  The appellant admitted that he had been drinking alcohol at the time of the fight and that neither party required medical attention.

Upon mental status examination, the appellant was noted to have a depressed mood, chronic sleep impairment, and flattened affect.  He was not anxious or suspicious, and did not experience panic attacks.  There was no evidence of memory loss.  His speech was normal, his judgment was not impaired, and there was no gross impairment in thought processes or communication.  He did not have disturbances in motivation and mood, nor did he have difficulty in adapting to stressful circumstances, such as a work environment.  He was noted to have impaired impulse control, such as unprovoked irritability with periods of violence.  He did not have suicidal ideation, obsessional rituals, spatial disorientation, delusions or hallucinations, inappropriate behavior, neglect of personal hygiene and appearance, or disorientation to time and place.  

The examiner confirmed the diagnosis of PTSD and assigned two GAF scores: 1) a GAF score of 65 due to PTSD and alcohol dependence in sustained partial remission; and 2) a GAF score of 70 due to PTSD alone.

The examiner stated that all of the appellant's symptoms were attributable to PTSD but were likely exacerbated by his continued use of alcohol.  The examiner specifically noted that the appellant's PTSD symptoms were mild in severity and were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The examiner opined that the severity of the appellant's PTSD symptoms did not render him unemployable at the time as he would be able to tolerate the stress, schedule requirements, and interpersonal interactions inherent in any employment setting.

      iv.  August 2012 VA Examination

In August 2012, the appellant was afforded yet another VA examination.  At that time, the appellant reported that he had been feeling an increase in the severity of his symptoms and, as a result, his medication had been increased by his mental health treatment provider.  He reported that the increase in his medication dosage seemed to alleviate some of his symptoms.  

The appellant noted that he had continued to reside alone in South Carolina and only returned to Pittsburgh for his VA examination.  He reported that his relationship with his wife was strained and that he had not been in contact with his children or grandchildren since his last visit to Pittsburgh in March 2012.  He reported that he did have some social contacts in South Carolina, including a woman who did his laundry.  

The appellant explained that he spent a significant amount of time on the beach watching the waves to clear his head and that living on his own in South Carolina afforded him the ability to do what he wanted as he had very few responsibilities.  He noted that he actively needed to distract himself from memories of his time serving in the Republic of Vietnam.  He described symptoms of distressing recollections, nightmares, avoidance of things that reminded him of his trauma, feelings of detachment from others, restricted range of affect, difficulty falling and staying asleep, difficulty concentrating, irritability, angry outbursts, anxiety, and hypervigilance.

Upon mental status examination, the appellant was noted to have a depressed mood and to be anxious.  He was not suspicious and did not experience panic attacks.  He was noted to have a flattened affect and chronic sleep impairment.  There was no evidence of memory loss.  His speech was normal, his judgment was not impaired, and there was no gross impairment in thought processes or communication.  He was noted to have disturbances in motivation and mood, difficulty establishing and maintaining relationships, and difficulty in adapting to stressful circumstances, such as a work environment.  He did not have suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, delusions or hallucinations, inappropriate behavior, neglect of personal hygiene and appearance, or disorientation to time and place.  

The examiner confirmed the diagnosis of PTSD and assigned a GAF score of 60.  The examiner noted that all of the appellant's symptoms were a result of his service-connected PTSD.  The examiner specifically noted that the appellant's PTSD symptoms were moderate in severity and were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

      v.  Other Evidence

Also of record are mental health treatment records from the VA Medical Center.  A review of those records shows that the appellant generally reports symptoms of intrusive thoughts, chronic sleep impairment, irritability, depression, hopelessness, and loneliness.  He has been noted to present with a euthymic or dysphoric mood, to be intermittently tearful, and to be maintained on psychotropic medication for treatment of his PTSD symptoms.

The Social Security Administration found the appellant to be disabled since November 1, 2007, in a September 2011 decision.  It found that the appellant had mild restriction in activities of daily living, moderate difficulties in maintaining social functioning, moderate difficulties in maintaining concentration, persistence or pace, and no episodes of decompensation, each of extended duration.  It also found that the appellant had "the residual functional capacity to perform light work," although the appellant was "limited to only routine, repetitive tasks, with only occasional interaction with the public, coworkers, and supervisors."

In an affidavit, received in December 2016, the appellant stated that he had problems getting along with his co-workers and boss, which contributed to his retiring when he did.  He stated he wanted to keep working but could not keep doing the work, so he took an early retirement in 2004.  He stated that he stopped drinking in 2007.  He stated that he has trouble falling asleep, wakes up shaking at times because of service-related nightmares, and has trouble calming down enough to go back to sleep.  He stated that he prefers to be alone and has difficulty functioning near large groups of people, even family.  He noted again that he considered suicide in the past, mainly in 2009.  As a result of his suicidal ideation in 2009, he began seeing his mental health treatment providers at VA more often.

The appellant's attorney argues that the appellant suffered from suicidal ideation during the entire period on appeal.  However, the appellant specifically denied suicidal ideation for the majority of the period on appeal.  As discussed above, the appellant, during his September 2010 VA examination, stated that he had contemplated suicide the winter before, but he was also noncompliant with his medication that winter, and was not sure if his noncompliance overlapped with his suicidal ideation.  It was also noted by the September 2010 VA medical examiner that the appellant's reports during his September 2010 examination were inconsistent with what he reported to his mental health treatment providers that past winter.

Specifically, the appellant stated in a December 2009 annual preventative exam, received by VA in August 2010 from SSA, that "I feel better than ever . . . I want to live forever now that I'm getting Social Security." 

C.  Entitlement to a Disability Rating Greater Than 50 Percent for PTSD

The Board finds that the appellant is entitled to a 50 percent rating for PTSD for the entire period on appeal, but no higher.  The Board notes that the appellant has demonstrated social and occupational impairment that more closely approximates reduced reliability and productivity.  

Review of the various psychiatric evaluations of record (private and VA) shows that the appellant has difficulty maintaining relationships.  He does not appear to have close relationships with any of his children, and, while he often reports that his relationship with his spouse is fine, they mostly live apart and he has specifically reported that they tend to get along better as a result of separate living.  Further, the appellant has mentioned visiting friends on occasion and participating in events with a motorcycle club, but he only speaks of those relationships in a vague way and has not specifically identified any lasting relationships with persons with whom he engages on a social level.  

Although the appellant has reported intermittent suicidal and homicidal ideations, he has always been noted to lack plan and intent for either.  The appellant has some difficulty with concentration and attention.  He has been generally reported to have decreased interest in things he used to enjoy and has been noted to experience anhedonia.  He experiences chronic sleep impairment, is hypervigilant, and has an increased startle response.  He has reported problems with irritability and angry outbursts in addition to symptoms of depression and anxiety.  

The appellant's affect is generally restricted, and his mood has been noted to be dysphoric on occasion.  He has consistently reported engaging in avoidance and that he feels detached from others.  Additionally, the appellant has consistently reported guilt over his actions while serving in the Republic of Vietnam.  Therefore, the Board finds that the appellant's symptoms more nearly approximate reduced reliability and productivity for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination and private psychological evaluation reports, and the VA Medical Center mental health treatment records do not indicate that the appellant has experienced all of the symptoms associated with a 50 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and the degree of the symptoms, or their effects, that would justify a particular disability rating.  See Maurerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 50 percent rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

Consideration has been given to assigning a higher rating for the appellant's PTSD.  However, the evidence of record fails to show that the appellant's symptoms more nearly approximate deficiencies in most areas at any point during the period on appeal.

In this regard, there is no evidence that the appellant has significant difficulty with speech, insight, or judgment.  His memory appears to be intact, and he does not have delusions or hallucinations.  While he has been noted to have anxiety and depression, he has not been noted to have significant difficulty with either.  Further, he is able to independently perform his activities of daily living.  As noted above, the appellant does experience intermittent suicidal and homicidal ideations.  However, they are not constant, and there is no plan or intent nor is his episodic suicidal and homicidal ideation shown to produce occupational and social impairment with deficiencies in most areas.  Rather, the mental health treatment notes of record tend to show that the appellant functions fairly well when compliant with his medication and has been noted to specifically report that he feels a decrease in the severity of his symptoms with his medication.  

Here, the Board notes that it has expressly considered the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), but concludes that it is not applicable to Diagnostic Code 9411 because such provision expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  See 38 C.F.R. § 4.130, DC 9411 (providing a noncompensable PTSD rating when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a ten percent PTSD rating when, inter alia, "symptoms [are] controlled by continuous medication").  Therefore, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the appellant's disability level.  

The Board acknowledges that the appellant was assigned a GAF score of 38 by the examiner who performed the June 2010 private psychological evaluation, which is indicative of rather serious impairment.  However, the Board notes that the GAF score assigned in that evaluation report is not consistent with the symptoms reported or the other medical evidence of record, and that the examiner did not review any of the appellant's mental health medical records in conjunction with the examination as the VA examiners did, which tends to decrease its probative value relative to those examination records.  The appellant was not assigned a GAF score lower than 58 by his mental health treatment provider during that timeframe and the VA examiners assigned the appellant GAF scores of 70, 65, and 60.  

As the appellant was assigned a GAF score of 70 for his PTSD alone in his March 2012 VA examination and described the appellant's symptoms as "mild," this tends to show that the appellant's PTSD symptoms were in actuality less severe at the time of his March 2012 examination.

Additionally, the August 2012 VA examiner specifically noted that the appellant's symptoms were moderate in severity.  The August 2012 VA examiner also opined that the appellant's VA treatment records, September 2010 VA examination, and March 2012 examination were largely consistent in describing the appellant's symptoms as moderate to mild with mild to moderate social and occupational impairment.  

The June 2010 private examination is something of an outlier in comparison to the appellant's three VA medical examinations and his appointments with his mental health treatment providers.  The September 2010 VA examiner stated that the symptoms reported in the June 2010 private examination seemed to be extremely exaggerated and were inconsistent with records from the appellant's regular mental health treatment providers.  The August 2012 VA examiner also stated that the June 2010 private examination appeared to be an outlier, and noted that it included the MMPI-2, a test not used in VA PTSD evaluations.  

Regarding the GAF score of 38 assigned by the private examiner, the August 2012 VA examiner noted that it would not be unusual for a person with a GAF score in the 30s to be psychiatrically hospitalized and that it did not appear that the appellant's symptomatology was or had ever been severe enough to warrant psychiatric admission.  The August 2012 VA examiner also stated that the symptoms reported in the June 2010 private examination appeared to be extremely exaggerated as they were inconsistent with what was reported to and documented by his three regular mental health treatment providers.  Even the June 2010 private examiner himself stated that "[t]here were some indications that [the appellant] presented himself in an extremely pessimistic manner, perhaps as a 'cry for help,' or an overly negative view of oneself and the world."  Therefore, the Board finds that the GAF score of 38 assigned by the June 2010 private examiner is of limited probative value and outweighed by the other evidence of record.

The March 2012 VA examination, not discussed in the prior Board decision, is less than favorable with regard to the appellant's claim for an increased rating.  The March 2012 VA examiner determined that the appellant's PTSD symptoms were improving, and that his symptoms were mild in severity.  During this examination, the appellant stated that his occupational impairment was a result of his alcohol use, not his PTSD.  He described not getting along with people when drinking, missing work due to alcohol use, drinking on the job, and being caught drinking at work three separate times.  The examiner treated the appellant's alcoholism, in sustained partial remission at the time, as separate from his PTSD, as evidenced by assigning a GAF score of 70 for the appellant's PTSD, and a GAF score of 65 for the appellant's PTSD and alcoholism combined.  However, based upon a review of the entire record, the March 2012 VA examination captured a temporary period in which the appellant had mild symptoms of PTSD, before his PTSD symptoms became moderate once again.  The August 2012 VA examiner also opined that the appellant's alcoholism was not caused by his PTSD.

The Court, in its remand to the Board, stated that it was "unclear why the Board did not discuss the favorable evidence within the March 2012 examination when [those] symptoms are specifically enumerated in the 70% disability rating of DC 9411."  Although the appellant reported a "'strained' relationship with his wife and children," the 50 percent disability rating criteria includes "difficulty in establishing and maintaining effective work and social relationships."  Further, the presence of a criterion for a higher disability rating does not entitle the appellant to that higher disability rating if the appellant's symptoms produce occupational and social impairment at a level which is set forth in the rating criteria for a 50 percent rating, as here.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-18.  

The Court also noted that "[t]he examiner then determined that the appellant had 'impaired impulse control, such as unprovoked irritability with periods of violence.'"  However, the appellant himself stated during the March 2012 examination that his problems at work were related to his consumption of alcohol, as were his periods of violence.  The record shows that the appellant had stopped drinking alcohol in 2007, and only would drink once a month on occasion after that.  The appellant also stated during his March 2012 examination that his medication calmed him down.  The incident of violence noted in the March 2012 examination occurred when the appellant was drinking alcohol, and the appellant also stated that when he would drink alcohol, he would not take his medication.  Although the appellant only admitted the role of alcohol in his occupational impairment in the March 2012 VA examination, upon weighing the evidence, the Board finds that this admission is more probative regarding the cause of the appellant's unprovoked irritability and resulting occupational impairment.  Further, the severity, frequency, and duration of the appellant's social relationship difficulties discussed above do not rise to the level of what is contemplated by a 70 percent rating.  

As discussed above, the September 2010 and August 2012 VA examiners both opined that the appellant's reports of symptoms during his June 2010 private examination appeared to be exaggerated.  

The appellant's attorney argues that the appellant experienced "provoked [sic] irritability with periods of violence" throughout the entire period on appeal.  However, although the March 2012 VA examiner noted that the appellant experienced unprovoked irritability with periods of violence, the examiner also noted that it was likely that the appellant's symptoms were exacerbated by his alcoholism.  Further, the appellant admitted to noncompliance with his medication when he would consume alcohol, and even stated that his medication "calm[ed him] down," during the March 2012 examination.  The appellant had also stated during his June 2010 private examination that he "could have a quick temper" and that he "used to always want to fight," but that these difficulties have been minimized due to his prescribed medication.

Weighing the evidence in the claims file, there is an overwhelming preponderance of the evidence in favor of a 50 percent rating for the entire period on appeal because the appellant's PTSD was manifested by such symptoms as occupational and social impairment with reduced reliability and productivity.  For the reasons discussed above, the appellant does not have impairment in most areas, contemplated by a 70 percent rating.  The Board therefore concludes that a rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

D.  Staged Ratings

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed above, the overwhelming preponderance of the evidence shows that the appellant's PTSD symptoms were at worst moderate during the entire period on appeal, and that appellant's condition had actually temporarily improved at the time of his March 2012 VA examination, when his PTSD symptoms were mild.  However, this improvement was only temporary based upon a review of the entire record, and the appellant has already been granted a disability rating of 50 percent for the entire appeal period.

E.  Extraschedular Consideration

The Board has considered referral of this case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b) (1).  Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in this paragraph, an extraschedular evaluation commensurate with average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

After reviewing the record, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected PTSD is inadequate.  The appellant has not specifically contended otherwise.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  Specifically, as described above, the appellant's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the appellant's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the appellant's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  A comparison between the level of severity and symptomatology of the appellant's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology, including flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no allegation or argument that, at any point, the schedular criteria are inadequate to rate the appellant's PTSD.  Neither the appellant nor his representative has argued that the appellant's symptoms are not contemplated by the schedular rating criteria.  As such, the Board concludes that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Therefore, the Board finds that referral for extraschedular consideration is not in order.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  In this case, however, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

IV.  Analysis of Entitlement to TDIU

As explained above, where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided certain criteria are met.

The record reflects that entitlement to a total rating based on individual unemployability (TDIU) was granted in a February 2014 rating decision, effective December 5, 2011.  A claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Although the appellant was granted TDIU effective December 5, 2011, per Rice v. Shinseki, 22 Vet. App. 447 (2009) and AB v Brown, 6 Vet. App. 35 (1993), the Board will consider whether the appellant is entitled to TDIU from June 24, 2009, to December 5, 2011, the period on appeal in this case.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the period on appeal, June 24, 2009, through December 5, 2011, the appellant had multiple service-connected disabilities with a combined rating of 70 percent, including one disability rated at 50 percent.  The appellant was rated at 50 percent for his PTSD, 20 percent for his diabetes mellitus type two, and 10 percent for peripheral neuropathy of each of his lower extremities.  Thus, he is eligible for consideration of entitlement to TDIU for the period on appeal.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  The appellant had not yet been granted service connection for peripheral neuropathy of each of his upper extremities.  Further, service connection had been denied for 1) gout in January 2007; 2) diabetic retinopathy associated with diabetes mellitus in March 2008; and 3) high cholesterol in January 2007.

The appellant received a VA examination for his diabetes mellitus and peripheral neuropathy in March 2012.  The examiner opined that the appellant's diabetic peripheral neuropathy impacted his ability to work because the appellant stopped working in 2007 as a carpenter and roofer and that, due to neuropathy of his feet, he could not stand on ladder pegs or roofs.  The examiner stated that the appellant had a high risk of imbalance and falls, even when on the surface.  The examiner noted the appellant was using a cane and receiving social security disability for his neuropathy.

The September 2010 VA examiner specifically found that the severity of the appellant's PTSD symptoms did not render him unemployable.  The March 2012 VA examiner also specifically stated that the severity of the appellant's PTSD symptoms did not render him unemployable at the time as he would be able to tolerate the stress, schedule requirements, and interpersonal interactions inherent in any employment setting.  The August 2012 VA examiner specifically found that the appellant "is NOT unemployable" (emphasis original).  However, these opinions were only with regard to the appellant's PTSD; not his service-connected disabilities as a whole.

While SSA decisions regarding unemployability are not controlling for VA, they are relevant and should be weighed and evaluated.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, SSA's decision was in part based on its determination that "[t]he claimant's acquired job skills do not transfer to other occupations within the residual functional capacity . . .  [c]onsidering the claimant's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the claimant can perform."  As discussed above, VA's central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Although the SSA found the appellant to be disabled since November 1, 2007, in a September 2011 decision, it also found that the appellant had "the residual functional capacity to perform light work," although the appellant was "limited to only routine, repetitive tasks, with only occasional interaction with the public, coworkers, and supervisors."  However, this is based on the totality of the appellant's disabilities, not solely those service-connected.

In an affidavit received December 2016, the appellant stated that "[b]y the early 2000s, I had almost no feeling in my feet . . . and I felt it was too dangerous . . . to continue climbing up to and working on roof[s]." He also stated that his "hours declined significantly over the last few years I was working."  Although the appellant "attempted to speak with my boss and request that he assign me to some of the less physical aspects of the job so that I wouldn't have to go up on roofs anymore . . . he refused and continued to assign me to work that I considered too dangerous."  The appellant "just didn't feel safe working in that environment because of my feet."  The appellant admitted in a Disability Report provided to SSA, received by VA in August 2010, and in his March 2012 VA examination, that some of the friction with his boss was due to his alcoholism.  In that SSA Disability Report, the appellant also stated that he "was scared to death on the roofs . . . It's a hell of a feeling to not be able to feel your feet when [you are working on 80 to 100 foot high roofs]."  Thus, in 2004, the appellant retired earlier than he would have liked.

The December 2016 private vocational examiner opined that it was at least as likely as not that the appellant "has been unable and secure [sic] and follow a substantially gainful occupation because of his service-connected conditions of PTSD, Diabetes Mellitus, Type II, with associated Peripheral Neuropathies of the upper and lower extremities since at least 2004."  

However, the effective date for the grant of service connection for the appellant's bilateral upper extremity peripheral neuropathy was not until December 5, 2011, which is also the current effective date of the appellant's TDIU.  Because the private vocational examiner's opinion that the appellant was unemployable during the relevant time period was based, in part, upon the existence of a disability that was not service connected during that same time period, it provides minimal probative value.  See 38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the appellant's highest level of education is high school and that he had a carpentry apprenticeship from 1972 to 1973.  The appellant worked as a carpenter at a steel mill from March 1969 to July 2004, and as a home remodeler from November 2005 to October 2007.  The Board has given consideration to the appellant's level of education, special training, and previous work experience in arriving at its conclusion.

Based upon a review of the case file, the evidence is in equipoise as to whether the appellant's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from June 24, 2009, to December 5, 2011. 
As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to grant entitlement to a total rating based on individual unemployability due to service-connected disability from June 24, 2009, to December 5, 2011.

V.  Conclusion

For the reasons and bases discussed above, the Board finds that the overwhelming preponderance of the evidence is against the assignment of a rating in excess of 50 percent for the appellant's service-connected PTSD throughout the appeal period.  

The Board also finds that the evidence is in equipoise as to whether the appellant's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation from June 24, 2009, to December 5, 2011.



ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the time period beginning June 24, 2009, is denied.

Entitlement to a total rating based on based on individual unemployability due to service-connected disability (TDIU), for the time period June 24, 2009, to December 5, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


